Citation Nr: 0217497	
Decision Date: 12/04/02    Archive Date: 12/12/02	

DOCKET NO.  02-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the cost of replacement windows for the appellant's 
residence may be considered as an unusual medical expense in 
determining her countable income for improved disability 
pension purposes.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1965 
to August 1965.  

This matter arises from a May 2001 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The cost of replacement windows for the appellant's 
residence does not constitute an allowable medical expense 
for pension purposes.  


CONCLUSION OF LAW

The cost of replacement windows for the appellant's 
residence may not be considered as an unusual and 
unreimbursed medical expense in determining her countable 
income for VA improved disability pension purposes.  
38 U.S.C.A. §§ 501, 1503, 1521, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant and representative (if any), and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
VA stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate her claim.  See VCAA, § 3(a) (codified at 
38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a statement 
of the case that informed her of the evidence used in 
conjunction with her claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Thus, she was provided adequate 
notice as to 
the evidence needed to substantiate her claim.  
Additionally, the statement of the case furnished to her 
informed her of the pertinent provisions of the VCAA.  She 
also was given an opportunity to submit additional evidence 
in support of her claim.  As such, all relevant facts have 
been properly developed and all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the 
division of responsibilities between VA and the claimant in 
obtaining evidence is moot.  Finally, in view of the narrow 
question of law on which this matter turns, the Board 
concludes that there is no reasonable possibility that any 
further development could substantiate the claim.  

II.  Whether the Cost of Replacement Windows for the 
Appellant's Residence
May be Considered as an Unusual Medical Expense

The appellant contends that the cost of replacement windows 
for her residence that she incurred and for which she was 
not reimbursed in calendar year 2000 should be considered as 
a medical expense in offsetting her countable income for the 
purpose of determining her improved disability pension rate.  
She indicates her chronic asthma and the fact that her old 
windows aggravated this condition because they encouraged 
dampness and mold growth.  

In support of her claim, she submitted a statement from her 
private physician indicating that she has asthma with 
chronic shortness of breath, coughing, and wheezing related 
to exposure to such things as mold and dust.  The physician 
further commented: "The patient's windows had to be replaced 
because of her chronic respiratory problems.  Therefore, 
these problems contributed to her health issues."  

The maximum rate of improved disability pension is reduced 
by the amount of the veteran's countable annual income.  
38 C.F.R. § 3.23(b).  For purposes of improved disability 
pension, payments of any kind from any source are counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.  The only exclusions from a 
veteran's countable income for purposes of determining 
entitlement to improved disability pension benefits are set 
out by regulation and include the veteran's unusual and 
unreimbursed medical expenses.  See 38 C.F.R. § 3.272(g).  
Unusual medical expenses include many things ranging from 
abdominal supports to X-rays.  See VA Manual M21-1, Part IV, 
Addendum A (December 15, 1995).  However, while such things 
as home health services are included in the list of 
allowable unreimbursed medical expenses, general home 
improvements are conspicuously absent.  Moreover, while this 
list is not all inclusive, the implication is that any 
medical expenses claimed must be consistent with those 
enumerated.  Replacement windows simply do not remotely 
resemble any of the items listed in the aforementioned 
addendum.  

Moreover, the word medical is defined as:   "1.  Of or 
relating to the study or practice of medicine. 2. Requiring 
medical as distinct from surgical treatment."  Webster's II 
New College Dictionary, 1995.   Giving this word its 
ordinary meaning, windows are not "medical" expenses.  To 
follow the interpretation urged by the claimant would be to 
accept that any expense incurred on anything having an 
arguably ameliorative effect on a disease or on any factor 
that "contributes" to the manifestations of a disease would 
be a "medical expense."  The Board finds that such an 
interpretation would effectively negate the intent of this 
provision by rendering it meaningless.   

In effect, the veteran has requested extraordinary equitable 
relief; such relief exceeds the Board's authority.  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  See 
38 U.S.C.A. § 7104(c) (West 1991).  Because neither statute, 
regulations, or instructions of the Secretary indicate an 
intention to allow such items as the cost of replacement 
windows in a veteran's dwelling to be considered as a 
medical expense, the Board must conclude that the veteran 
has not stated a claim for which relief can be granted.  As 
such, her appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Moreover, because the law, 
rather than the facts in this case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  



ORDER

Because the cost of replacement windows in the veteran's 
residence does not constitute a medical expense for the 
purpose of determining her countable income for improved 
disability pension purposes, the appeal is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

